DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed October 25, 2021. Claims 1-7 and 11-27 are pending in the present application.

Examiner’s Amendments
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with the Applicant's Representative, Mr. Nick Stewart on January 14, 2022.

The application has been amended as follows: 

In the Claims
Claims 1 and 14 have been amended as follows:
In claim 1, lines 5, --including one or more processors for executing program instructions--  has been added after “the network entity” (the end of line 5).
In claim 14, line 5,  -- wherein the network entity includes one or more processors for executing program instructions,-- has been added after “communication network,”. 
Allowable Subject Matter
Claims 1-7, and 11-17 are allowed.

The following is an Examiner’s statement of reasons for allowance: Claims1-7, and 11-17 are allowed in view of Applicant's amendment and accompanying remarks filed October 25, 2021.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUOC THAI N VU/               Primary Examiner, Art Unit 2642